MITCHELL, J.
I concur in the result. Neither party claims that the county is entitled to recover for moneys due from Knudson on account of the sale of school and public lands, nor did the trial court proceed upon any such theory. In directing a verdict for the plaintiff, the court proceeded upon the theory that both state and county funds had been all commingled together in these bank deposits, and therefore that they belonged to the state and county, respectively, pro rata, — that is, in the proportion which the amount due the state ($2,508.98) bore to the amount due the county ($23,842.03), — and that the county was entitled to a verdict for the balance due it, after crediting Knudson with the proportion of the commingled fund which belonged to the county.
The court would have been right in adopting the theory, if the evidence had justified it. But, to justify the court in directing a verdict, it should have been conclusively proved that all moneys, both state and county, had been intermingled in these bank deposits, or that the money of each had been so intermingled in the same proportion which the amounts now due them, respectively, bear to each other, and that this commingled fund had been drawn on pro rata for state and county purposes, or that there was no available *468or obtainable evidence on that question;' in which case the presumption would, of necessity, have to prevail that it had been drawn on pro rata for such purposes. The evidence bearing on these facts was not conclusive, and as to some of them entirely lacking.
The fact that Knudson turned over to his successor in office more than the county’s share of this commingled fund does not stand in the way of the county recovering in this suit what is due it after crediting so much of the commingled fund as properly belonged to it. Whatever was turned over to Knudson’s successor in office more than that, the county holds in trust for the state, to which it must account. For this reason there should be a reversal and a new trial.
START, O. J., and CANTY and COLLINS, JJ.
We agree with MITCHELL, J.